Action to recover damages for personal injuries suffered by plaintiff when he fell into the cellar of premises No. 265 Schenectady Avenue, Brooklyn, N. Y., through the cellar opening on the public sidewalk in front of the premises. On the trial of the action the jury rendered a verdict in favor of the defendant landlord Schuster and in favor of plaintiff against the respondent tenants. On motions of respondents, the trial court set aside the verdict as to them as against the weight of the evidence. Plaintiff appeals from the order setting aside the verdict. Order affirmed, with costs. No opinion. No judgment upon the verdict in favor of the defendant landlord appears to have been entered herein and, consequently, a review of that verdict by this court is not now presented. Johnston, Nolan and Sneed, JJ., concur; Carswell, Acting P. J., and Adel, J., dissent and vote to reverse the order and to reinstate the verdict.